Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference of our report dated December 10, 2007 relating to the inception through August 31, 2007 audited financial statements of Oramed Pharmaceuticals, Inc.which appears in the Registration Statement on Form S-1. We also consent hereby to the reference to our firm under the caption “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone-bailey.com Houston, Texas June 28, 2011
